ORDER
PER CURIAM.
Derick Miller appeals the judgment denying his Rule 29.15 claim for ineffective assistance of counsel, following his conviction on two counts of second degree statutory rape and four counts of second degree statutory sodomy. Miller contends his trial counsel was ineffective in failing to object to certain testimony by the victim and the victim’s mother. For reasons ex*465plained in a Memorandum provided to the parties, we find no error and affirm the motion court’s denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).